Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020162973 A1 to Cordingley et al. (“Cordingley”).
Cordingley discloses:
Regarding claim 1: 
a laser light source (e.g., laser 160, laser 120) which outputs a laser light for processing (e.g., Fig. 13 and 15a-15c and para 138-143 and 204); 
a light source (e.g., laser diode 162, laser 121) for inspection which outputs a light for inspection having a wavelength different from that of the laser light for processing (e.g., Fig. 13 and 15a-15c and para 138-143 and 204);
an optical waveguide (e.g., waveguides disclosed in para 132, 135, 137, 156, optical amplifier 122) in which the laser light for processing and the laser light for inspection are incident from an incident surface, and the laser light for processing and the laser light for inspection are emitted from an emission surface toward a processing object (e.g., Fig. 13 and 15a-15c and para 132-143, 156 and 204); and 
a detector (e.g., photodiode detectors 164,165) which detects a return light of the laser light for inspection reflected by the processing object, incident from the emission surface of the optical waveguide and emitted from the incident surface (e.g., Fig. 13 and 15a-15c and para 138-143 and 204),  wherein 
when the return light of the laser light for inspection is detected by the detector, it is judged that the return light of the laser light for processing is incident on the laser light source, when the return 
when the detector detects the return light of the laser light for inspection, an output of the laser light for processing from the laser light source is stopped (The functional recitation, "when the detector detects the return light of the laser light for inspection, an output of the laser light for processing from the laser light source is stopped," merely requires the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114.) (e.g., Fig. 13 and 15a-15c and para 132-143, 156 and 204);
Regarding claim 2: an optical path change unit (e.g., beamsplitters 166,167 (e.g., dichroic mirrors)) which is arranged between the light source for inspection and the incident surface of the optical path, and changes an optical path of the return light, wherein 
the return light emitted from the incident surface of the optical waveguide is changed of the optical path by the optical path change unit and incident on the detector, and
the optical path change unit comprises a dichroic mirror, a prism or a beam splitter (e.g., beamsplitters 166,167 (e.g., dichroic mirrors), mirrors in Fig. 15a-15c) (e.g., Fig. 13 and 15a-15c and para 138-143 and 204);
Regarding claim 3: the optical path change unit transmits a light having the wavelength of the laser light for processing, and reflects a part of a light having the wavelength of the laser light for inspection and the return light and transmits a part of the light (e.g., Fig. 13 and 15a-15c and para 138-143 and 204);
Regarding claim 6: a coupled lens (e.g., beam combiner 123, coupling optic) which couples the laser light for processing and the laser light for inspection to the optical waveguide, and detecting the return light after being transmitted through the coupled lens (e.g., Fig. 13 and 15a-15c and para 138-143 and 204);
Regarding claim 7: a plurality of input side collimating lenses (e.g., polarization optics 127,128, beam combiner 123, coupling optic) which respectively collimate the laser light for processing right after being output from the laser light source, and the laser light for inspection right after being output from the light source for inspection (e.g., Fig. 13 and 15a-15c and para 138-143 and 204); and
Regarding claim 8: an output side collimating lens (e.g., polarization optics 127,128, beam combiner 123, coupling optic) which collimates the laser light for processing and the laser light for inspection emitted from the emission surface of the optical waveguide (e.g., Fig. 13 and 15a-15c and para 138-143 and 204).
To the extent that it may be argued that the Fig. 13 embodiment does not disclose all of the claimed subject matter, such as the waveguide, it would have been obvious to one of ordinary skill in the art to modify the Fig. 13 embodiment by the Fig. 15 embodiment in order to avoid Raman shifting, lower pulse distortion at the speed of operation, and, with proper design, minimal thermal lensing (e.g., Cordingley: para 135).
Response to Amendment
The amendment of 10/20/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive.   The remarks begin by noting the claim status and amendments.  The remarks then address the previous interpretation under 35 U.S.C. 112(f) and note the related amendments obviating the previous interpretation under 35 U.S.C. 112(f).
The remarks then address the prior art rejection.  The remarks note the previous rejection of claims 1-8 and then traverse the rejection of amended claim 1.  The remarks describe Cordingley and assert that it does not the amended subject matter.  The remarks state that, in Cordingley, after two beams of light with different wavelengths emitted respectively by laser 160 and laser 162 are reflected, the reflected beams are directed to photodiode detector 164 and photodiode detector 165 respectively to measure the index of refraction and the thickness of the oxide layer, and once the thickness and the index of refraction is known, then the optimum energy programmed into the acousto-optic energy control device can be calculated by the computer and the following contents disclosed by Cordingley do not mention anything regarding stopping the laser 160.  The remarks then assert that Cordingley does not disclose, teach or suggest at least the technical feature "when the detector detects the return light of the laser light for inspection, an output of the laser light for processing from the laser light source is stopped" recited in amended claim 1.  As noted above, the functional recitation, "when the detector detects the return light of the laser light for inspection, an output of the laser light for processing from the laser light source is stopped...," merely requires the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114.  The recitation of “when the detector detects the return light of the laser light for inspection, an output of the laser light for processing from the laser light source is stopped" is not claimed in terms of structure or how the device is configured.  The quoted recitation does not actually link to the claimed device beyond the 
The remarks further state that, because the reflected light of the light emitted by laser 160 is directed to photodiode detectors 164, 165, this reflected light will not, and cannot be incident on laser 160, and therefore Cordingley also does not disclose the technical feature "when the return light of the laser light for inspection is detected by the detector, it is judged that the return light of the laser light for processing is incident on the laser light source" presented in amended claim 1.  As noted above, the functional recitation, "when the return light of the laser light for inspection is detected by the detector, it is judged that the return light of the laser light for processing is incident on the laser light source...," merely requires the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114.  The recitation of "when the return light of the laser light for inspection is detected by the detector, it is judged that the return light of the laser light for processing is incident on the laser light source" is not claimed in terms of structure or how the device is configured.  The quoted recitation does not actually link to the claimed device beyond the function of light being detected by the detector and the recitation of “…it is judged…” does not limit the device itself beyond the structure of Cordingley.  As currently recited, the recitation of “…it is judged…” could be performed by an operator making this judgement when light is detected or not detected such that this recitation does not limit the claimed invention beyond the structure of Cordingley.
The remarks then summarize that Cordingley does not disclose or render obvious the features of when the return light of the laser light for inspection is detected by the detector, it is judged that the 
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 28, 2021